Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the supplemental amendment after final of the application No. 15/929,925 filed on May 05, 2022.

Reasons for Indicating Allowable Subject Matter
3.	Claims 7-23 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
Claim 7: the prior art of record alone or in combination neither teaches nor makes obvious a method for manufacturing an electronics package, comprising:
....
the one or more vias are mechanically punched through the electrically insulating substrate and the adhesive layer from a second surface of the electrically insulating substrate, through the electrically insulating substrate, and then through the adhesive layer; in combination with the argument made in page 16, lines 15-19 of remarks dated on 03/18/2022 that Lin discloses the opposite of that which is called for in claim 7.
	The following is an examiner’s statement of reasons for allowance:
Claim 22: the prior art of record alone or in combination neither teaches nor makes obvious an electronics package, the electronics package formed by a process, comprising:
....
wherein the mechanical punching of the one or more vias through the electrically insulating substrate and the adhesive layer from the second surface of the electrically insulating substrate forms one or more protrusions on the electrically insulating substrate equal in number to the one or more vias; in combination with the argument made in page 25, lines 16-29 of remarks dated on 03/18/2022.

5.	The references of the prior art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a method for manufacturing an electronics package/an electronics package, the electronics package formed by the process in its entirety (the individual limitations may be found just not in combination with proper motivation). Hence, the independent claims 7 and 22 are allowable. Since the independent claims 7 and 22 are allowable in combination with all the remaining limitations of the independent claims, therefore, the dependent claims 8-21 of the independent claim 1, and the dependent claim 23 of the independent claim 22, are also allowable, respectively.
However, none of the prior art of references indicated as the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of the independent claims 7 and 22 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claims, the independent claims 7 and 22 are deemed patentable over the prior art.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
8.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819